Exhibit 10.1







SERIES A-1 CONVERTIBLE PREFERRED




STOCK PURCHASE AGREEMENT













Dated as of March 16, 2009













by and among













GLOWPOINT, INC.










and










THE PURCHASERS LISTED ON EXHIBIT A











--------------------------------------------------------------------------------





Page

ARTICLE I  Purchase and Sale of Series A-1 Preferred Stock

1

Section 1.1

Purchase and Sale of Series A-1 Preferred Stock.

1

Section 1.2

Purchase Price and Closing

1

Section 1.3

Conversion Shares/Warrant Shares

2

Section 1.4

Exchange of Notes

19

ARTICLE II  Representations and Warranties

2

Section 2.1

Representations and Warranties of the Company

2

Section 2.2

Representations and Warranties of the Purchasers

13

ARTICLE III  Covenants

15

Section 3.1

Securities Compliance

15

Section 3.2

Registration and Listing

15

Section 3.3

Inspection Rights

16

Section 3.4

Compliance with Laws

16

Section 3.5

Keeping of Records and Books of Account

16

Section 3.6

Reporting Requirements

16

Section 3.7

Other Agreements

17

Section 3.8

Use of Proceeds

16

Section 3.9

Reporting Status

16

Section 3.10

Disclosure of Transaction

17

Section 3.11

Disclosure of Material Information

17

Section 3.12

Pledge of Securities

17

Section 3.13

Amendments

17

Section 3.14

Distributions

17

Section 3.15

Reservation of Shares

18

Section 3.16

Transfer Agent Instructions

18

Section 3.17

Disposition of Assets

18

Section 3.18

Restrictions on Certain Issuances of Securities

19

Section 3.19

Status of Dividends

19

Section 3.20

Subsequent Financings

19

Section 3.20

Bona Fide Sale

20

ARTICLE IV  Conditions

21

Section 4.1

Conditions Precedent to the Obligation of the Company to Close
and to Sell the Securities

21

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities

22

ARTICLE V  Certificate Legend

25

Section 5.1

Legend

24














--------------------------------------------------------------------------------





ARTICLE VI  Indemnification

26

Section 6.1

General Indemnity.

26

Section 6.2

Indemnification Procedure

26

ARTICLE VII  Miscellaneous

27

Section 7.1

Fees and Expenses

27

Section 7.2

Specific Performance; Consent to Jurisdiction; Venue.

28

Section 7.3

Entire Agreement; Amendment

28

Section 7.4

Notices

29

Section 7.5

Waivers

30

Section 7.6

Headings

30

Section 7.7

Successors and Assigns

30

Section 7.8

No Third Party Beneficiaries

30

Section 7.9

Governing Law

30

Section 7.10

Survival

30

Section 7.11

Counterparts

31

Section 7.12

Publicity

31

Section 7.13

Severability

31

Section 7.14

Further Assurances

31











--------------------------------------------------------------------------------

SERIES A-1 CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT




This SERIES A-1 CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT dated as of March
16, 2009 (this “Agreement”) by and among Glowpoint, Inc., a Delaware corporation
(the "Company"), and each of the purchasers of the Company’s Series A-1
Convertible Preferred Stock whose names are set forth on Exhibit A attached
hereto (each a "Purchaser" and collectively, the "Purchasers").  




The parties hereto agree as follows:

ARTICLE I

PURCHASE AND SALE OF SERIES A-1 PREFERRED STOCK

Section 1.1

Purchase and Sale of Series A-1 Preferred Stock.  

(a)

Upon the following terms and conditions, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, up to one
thousand two hundred fifty (1,250) shares of the Company’s Series A-1
Convertible Preferred Stock (the “Series A-1 Shares”), par value $0.0001 per
share and stated value of $7,500 per share, convertible into shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), in the
amounts set forth opposite such Purchaser’s name on Exhibit A hereto.  The
designation, rights, preferences and other terms and provisions of the Series
A-1 Convertible Preferred Stock are set forth in the Certificate of Designation
of the Relative Rights and Preferences of the Series A-1 Convertible Preferred
Stock attached hereto as Exhibit B (the “Certificate of Designation”).  The
Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the "Securities Act"), including
Regulation D ("Regulation D"), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder.

(b)

Upon the following terms and conditions, each Purchaser shall be issued Series
A-3 Warrants, in substantially the form attached hereto as Exhibit C (the
"Warrants"), to purchase a number of shares of Common Stock equal to fifty
percent (50%) of the number of Conversion Shares (as defined below) issuable
upon conversion of such Purchaser’s Series A-1 Shares at an exercise price per
share equal to $0.40 and a term of five (5) years following issuance.  The
number of shares of Common Stock issuable upon exercise of the Warrants issuable
to each Purchaser is set forth opposite such Purchaser’s name on Exhibit A
attached hereto.

Section 1.2

Purchase Price and Closing.  Subject to the terms and conditions hereof, the
Company agrees to issue and sell to the Purchasers and, in consideration of and
in express reliance upon the representations, warranties, covenants, terms and
conditions of this Agreement, the Purchasers, severally but not jointly, agree
to purchase up to one thousand





1




--------------------------------------------------------------------------------

(1,000) Series A-1 Shares at a purchase price of Four Thousand Hundred ($4,000)
Dollars per share, for an aggregate purchase price of up to Five Million Dollars
($5,000,000) (the “Purchase Price”).  The initial closing of the purchase and
sale of the Series A-1 Shares to be acquired by the Purchasers from the Company
under this Agreement shall take place at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 (the “First
Closing”) at 10:00 a.m., New York time on March 16, 2009, or such other date as
the Purchasers and the Company may agree upon, and such additional closings
(together with the First Closing, each, a “Closing”) that may occur from time to
time, at the discretion of the Company, during the 90 days following the First
Closing (each, a "Closing Date"); provided, that all of the conditions set forth
in Article IV hereof and applicable to a Closing shall have been fulfilled or
waived in accordance herewith.  Subject to the terms and conditions of this
Agreement, at a Closing the Company shall deliver or cause to be delivered to
each Purchaser (i) that number of (x) Series A-1 Shares and (y) a Warrant to
purchase such number of shares of Common Stock set forth opposite the name of
such Purchaser on Exhibit A hereto, and (ii) any other documents required to be
delivered pursuant to Article IV hereof.  At a Closing, each Purchaser shall
deliver its Purchase Price by wire transfer to an escrow account designated by
the escrow agent.    

Section 1.3

Conversion Shares; Warrant Shares.  The Company has authorized and has reserved
and covenants to continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders, a number of its authorized but
unissued shares of Common Stock equal to one hundred percent (100%) of the
aggregate number of shares of Common Stock to effect the conversion of the
Series A-1 Shares and exercise of the Warrants as of a Closing Date.  Any shares
of Common Stock issuable upon conversion of the Series A-1 Shares are herein
referred to as the “Conversion Shares”.  Any shares of Common Stock issuable
upon exercise of the Warrants (and such shares when issued) are herein referred
to as the “Warrant Shares”.  The Series A-1 Shares, the Warrants, the Conversion
Shares and the Warrant Shares are sometimes collectively referred to herein as
the "Securities".    

Section 1.4

Exchange of Senior Secured Convertible Promissory Notes.  The parties hereto
acknowledge and agree that, at the First Closing, the holders of certain Senior
Secured Convertible Promissory Notes, as set forth on Exhibit A hereto, having
an aggregate principal amount of approximately $1,100,000, will exchange such
Senior Secured Convertible Promissory Notes for shares of the Company’s Series
A-1 Convertible Preferred Stock and Series A-3 Warrants.  

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1

Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Purchasers, as of the date hereof and the applicable Closing
Date (except as set forth on the Schedule of Exceptions attached hereto with
each numbered Schedule corresponding to the section number herein), as follows:





2




--------------------------------------------------------------------------------

(a)

Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
 The Company does not have any Subsidiaries (as defined in Section 2.1(g)) or
own securities of any kind in any other entity except as set forth on Schedule
2.1(g) hereto.  The Company and each such Subsidiary is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect.  For the purposes of this Agreement, "Material Adverse Effect"
means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and its Subsidiaries, taken as
a whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Agreement in any material respect; provided, however,
that the foregoing shall not include operating losses and accrued sales taxes
and regulatory fees in the amounts contemplated by the Commission Documents (as
defined in Section 2.1(f) hereof).

(b)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and perform this Agreement, the Warrants, the
Certificate of Designation, the Escrow Agreement by and among the Company, the
Purchasers and the escrow agent, dated as of the date hereof, substantially in
the form of Exhibit D attached hereto (the “Escrow Agreement”), the Joinder to
Registration Rights Agreement by and among the Company and the purchasers named
therein, dated the date hereof, substantially in the form of Exhibit E attached
hereto (the “Joinder to Registration Rights Agreement”), the Series A Preferred
Consent & Exchange Agreement by and among the Company and the holders of the
Company’s Series A convertible preferred stock, dated as of the date hereof,
substantially in the form of Exhibit F attached hereto (the “Series A Preferred
Consent & Exchange Agreement”), and that certain Note Exchange Agreement dated
on or about the date hereof among the Company and the holder(s) named therein
(the “Note Exchange Agreement”)(collectively, the "Transaction Documents"), and
to issue and sell the Securities in accordance with the terms hereof.  The
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company, its Board of Directors or stockholders
is required.  When executed and delivered by the Company, each of the
Transaction Documents shall constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor's rights and remedies or
by other equitable principles of general application.

(c)

Capitalization.  The authorized capital stock and the issued and outstanding
shares of capital stock of the Company as of the date hereof is set forth on
Schedule 2.1(c) hereto.  All of the outstanding shares of the Common Stock and
any other outstanding security of the Company have been duly and validly
authorized.  The Series A Convertible Preferred Stock is the only Preferred
Stock currently issued and outstanding, which shares shall be exchanged into
Series A-1 Shares at Closing.  Except as set forth in this Agreement or as set





3




--------------------------------------------------------------------------------

forth on Schedule 2.1(c) hereto, no shares of Common Stock or any other security
of the Company are entitled to preemptive rights or registration rights and
there are no outstanding options, warrants, scrip, rights to subscribe to, call
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
except as set forth in this Agreement and as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company.  Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company
is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities.  Except as set forth on Schedule 2.1(c) hereto, the
Company is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of the Company.  

(d)

Issuance of Securities.  The Series A-1 Shares and Warrants to be issued at a
Closing will have been duly authorized by all necessary corporate action and the
Series A-1 Shares, when paid for or issued in accordance with the terms hereof,
shall be validly issued and outstanding, fully paid and non-assessable and
entitled to the rights and preferences set forth in the Certificate of
Designation.  When the Conversion Shares and Warrant Shares are issued in
accordance with the terms of the Certificate of Designation and the Warrants,
respectively, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and non-assessable, and
the holders shall be entitled to all rights accorded to a holder of Common
Stock.

(e)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate or
conflict with any provision of the Company's Certificate of Incorporation (the
“Certificate”) or Bylaws (the “Bylaws”), each as amended to date, or any
Subsidiary's comparable charter documents, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries' respective properties or assets are bound, or (iii)
result in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries are bound
or affected, except, in all cases, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (other than
violations pursuant to clauses (i) or (iii) (with respect to federal and state
securities laws)).  Neither the Company nor any of its Subsidiaries is required
under federal, state, foreign or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under the Transaction Documents or issue and sell the
Securities in accordance with the terms hereof





4




--------------------------------------------------------------------------------

(other than any filings, consents and approvals which may be required to be made
by the Company under applicable state and federal securities laws, rules or
regulations and the Certificate of Designation or any registration provisions
provided in the Joinder to Registration Rights Agreement).

(f)

Commission Documents, Financial Statements.  The Common Stock of the Company is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), and except as set forth on Schedule
2.1(f) hereto, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
including filings incorporated by reference therein being referred to herein as
the "Commission Documents").  Except as set forth on Schedule 2.1(f) hereto, at
the times of their respective filings, the Form 10-K for the fiscal year ended
December 31, 2007 (the “Form 10-K”) and each subsequently filed Form 10-Q
(collectively, the "Form 10-Q") complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Form 10-Q and Form 10-K did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  Except as set forth on Schedule 2.1(f) hereto, as of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
 Such financial statements have been prepared in accordance with generally
accepted accounting principles ("GAAP") applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

(g)

Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the Company,
showing the jurisdiction of its incorporation or organization and showing the
percentage of each person's ownership of the outstanding stock or other
interests of such Subsidiary.  For the purposes of this Agreement, "Subsidiary"
shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries.  All of the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable.  There are no outstanding preemptive, conversion
or other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
 Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities,





5




--------------------------------------------------------------------------------

rights, warrants or options of the type described in the preceding sentence.
 Neither the Company nor any Subsidiary is party to, nor has any knowledge of,
any agreement restricting the voting or transfer of any shares of the capital
stock of any Subsidiary.

(h)

No Material Adverse Change.  Except as set forth in the Commission Documents or
on Schedule 2.1(h) hereto, since December 31, 2007, the Company has not
experienced or suffered any Material Adverse Effect.

(i)

No Undisclosed Liabilities.  Except as set forth in the Commission Documents,
neither the Company nor any of its Subsidiaries has incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company's or its Subsidiaries respective
businesses or which, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.

(j)

No Undisclosed Events or Circumstances.  Since December 31, 2007, no event or
circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

(k)

Indebtedness.  Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $25,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any Subsidiary is in default with respect to any Indebtedness.

(l)

Title to Assets.  Each of the Company and the Subsidiaries has good and valid
title to all of its real and personal property reflected in the Commission
Documents, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those that, individually or in the
aggregate, do not cause a Material Adverse Effect.  Any leases of the Company
and each of its Subsidiaries are valid and subsisting and in full force and
effect.

(m)

Actions Pending.  There is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or other proceeding pending or, to the
knowledge of the Company, threatened against the Company or any Subsidiary which
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.  There is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or other proceeding pending or, to the knowledge of the Company, threatened
against or involving the





6




--------------------------------------------------------------------------------

Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, would reasonably be expected, if adversely
determined, to have a Material Adverse Effect.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any Subsidiary or any
officers or directors of the Company or Subsidiary in their capacities as such,
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(n)

Compliance with Law.  The business of the Company and the Subsidiaries has been
and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except for
any noncompliance therewith that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  The Company and each
of its Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it except to the extent that
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(o)

Taxes.  The Company and each of the Subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable.  None of the federal income tax returns
of the Company or any Subsidiary have been audited by the Internal Revenue
Service.  Except as set forth on Schedule 2.1(o) hereto, the Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company or any Subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.

(p)

Certain Fees.  Except as set forth on Schedule 2.1(p) hereto, the Company has
not employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders' structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

(q)

Disclosure.  Except for the transactions contemplated by this Agreement, the
Company confirms that neither it nor any other person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material, nonpublic information.  To the
best of the Company's knowledge, neither this Agreement or the Schedules hereto
nor any other documents, certificates or instruments furnished to the Purchasers
by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

(r)

Operation of Business.  The Company and each of the Subsidiaries owns or
possesses the rights to all patents, trademarks, domain names (whether or not
registered) and





7




--------------------------------------------------------------------------------

any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.

(s)

Environmental Compliance.  To the best knowledge of the Company, the Company and
each of its Subsidiaries have obtained all material approvals, authorization,
certificates, consents, licenses, orders and permits or other similar
authorizations of all governmental authorities, or from any other person, that
are required under any  Environmental Laws.  “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  To the best of the Company’s knowledge, the Company has all
necessary governmental approvals required under all Environmental Laws as
necessary for the Company’s business or the business of any of its subsidiaries.
 To the best of the Company’s knowledge, the Company and each of its
subsidiaries are also in compliance with all other limitations, restrictions,
conditions, standards, requirements, schedules and timetables required or
imposed under all Environmental Laws.  Except for such instances as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its Subsidiaries that violate or may reasonably be expected to violate any
Environmental Law after the applicable Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.  

(t)

Books and Records; Internal Accounting Controls.  The records and documents of
the Company and its Subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the Subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary.  Except as set forth in the Commission Documents, the Company and
each of its Subsidiaries maintain a system of internal accounting controls
sufficient, in the judgment of the Company's management, to provide reasonable
assurance that (i) transactions are executed in accordance with management's
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.





8




--------------------------------------------------------------------------------

(u)

Material Agreements.  Except as set forth on Schedule 2.1(u) hereto and except
for the Transaction Documents (with respect to clause (i) of this Section 2.1(u)
only) or as would not be reasonably likely to have a Material Adverse Effect,
(i) the Company and each of its Subsidiaries have performed all obligations
required to be performed by them to date under any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, filed or
required to be filed with the Commission (the "Material Agreements"), (ii)
neither the Company nor any of its Subsidiaries has received any notice of
default under any Material Agreement and (iii) to the best of the Company's
knowledge, neither the Company nor any of its Subsidiaries is in default under
any Material Agreement now in effect.  

(v)

Transactions with Affiliates.  There are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Subsidiary or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
Subsidiaries, or any person owning at least 5% of the outstanding capital stock
of the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.

(w)

Securities Act of 1933.  Based in material part upon the representations herein
of the Purchasers, the Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Securities hereunder.  Neither the Company nor anyone acting on its
behalf, directly or indirectly, has or will sell, offer to sell or solicit
offers to buy any of the Securities or similar securities to, or solicit offers
with respect thereto from, or enter into any negotiations relating thereto with,
any person, or has taken or will take any action so as to bring the issuance and
sale of any of the Securities under the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of any of the Securities.

(x)

Governmental Approvals.  Except for the filing of any notice prior or subsequent
to a Closing Date that may be required under applicable state and/or Federal
securities laws (which if required, shall be filed on a timely basis), including
the filing of a Form D, the filing of a registration statement pursuant to the
Joinder to Registration Rights Agreement, the filing of a Form 8-K, and the
filing of the Certificate of Designation with the Secretary of State for the
State of Delaware, no authorization, consent, approval, license, exemption of,
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, is or will be
necessary for, or in connection with, the execution or delivery of the
Securities, or for the performance by the Company of its obligations under the
Transaction Documents.





9




--------------------------------------------------------------------------------

(y)

Employees.  Neither the Company nor any Subsidiary has any collective bargaining
arrangements or agreements covering any of its employees.  Neither the Company
nor any Subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
in the Commission Documents that is not so disclosed.  Except as set forth on
Schedule 2.1(y) hereto, no officer, consultant or key employee of the Company or
any Subsidiary whose termination, either individually or in the aggregate, would
be reasonably likely to have a Material Adverse Effect, has terminated or, to
the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.

(z)

Absence of Certain Developments.  Except as set forth in the Commission
Documents or on Schedule 2.1(z) hereto, since December 31, 2007, neither the
Company nor any Subsidiary has:




(i)

issued any stock, bonds or other corporate securities or any right, options or
warrants with respect thereto;

(ii)

borrowed any amount in excess of $100,000 or incurred or become subject to any
other liabilities in excess of $100,000 (absolute or contingent) except current
liabilities incurred in the ordinary course of business which are comparable in
nature and amount to the current liabilities incurred in the ordinary course of
business during the comparable portion of its prior fiscal year, as adjusted to
reflect the current nature and volume of the business of the Company and its
Subsidiaries;

(iii)

discharged or satisfied any lien or encumbrance in excess of $100,000 or paid
any obligation or liability (absolute or contingent) in excess of $100,000,
other than current liabilities paid in the ordinary course of business;

(iv)

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock, in each
case in excess of $50,000 individually or $100,000 in the aggregate;

(v)

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, in each case in excess of $100,000, except in the ordinary course of
business;

(vi)

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights in excess of $100,000, or disclosed any proprietary confidential
information to any person except to customers in the ordinary course of business
or to the Purchasers or their representatives;





10




--------------------------------------------------------------------------------

(vii)

suffered any material losses or waived any rights of material value, whether or
not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;

(viii)

made any changes in employee compensation except in the ordinary course of
business and consistent with past practices;

(ix)

made capital expenditures or commitments therefor that aggregate in excess of
$100,000;

(x)

entered into any material transaction, whether or not in the ordinary course of
business;

(xi)

made charitable contributions or pledges in excess of $10,000;

(xii)

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

(xiii)

experienced any material problems with labor or management in connection with
the terms and conditions of their employment; or

(xiv)

entered into an agreement, written or otherwise, to take any of the foregoing
actions.




(aa)

Public Utility Holding Company Act and Investment Company Act Status.  The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.  The
Company is not, and as a result of and immediately upon a Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(bb)

ERISA.  No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would be materially adverse to the Company and its Subsidiaries.
 The execution and delivery of this Agreement and the issuance and sale of the
Securities will not involve any transaction which is subject to the prohibitions
of Section 406 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) or in connection with which a tax could be imposed pursuant to
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that, if any of the Purchasers, or any person or entity that owns a
beneficial interest in any of the Purchasers, is an “employee pension benefit
plan” (within the meaning of Section 3(2) of ERISA) with respect to which the
Company is a “party in interest” (within the meaning of Section 3(14) of ERISA),
the requirements of Sections 407(d)(5) and 408(e) of ERISA, if applicable, are
met.  As used in this Section 2.1(bb), the term “Plan” shall mean an “employee
pension benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary





11




--------------------------------------------------------------------------------

or by any trade or business, whether or not incorporated, which, together with
the Company or any Subsidiary, is under common control, as described in Section
414(b) or (c) of the Code.

(cc)

Independent Nature of Purchasers.  The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents.  The Company acknowledges that nothing contained herein,
or in any Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. 
The Company acknowledges that it has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.  The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby.

(dd)

No Integrated Offering.  Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offering of the Securities pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Securities
pursuant to Regulation D and Rule 506 thereof under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or subsidiaries take any action or steps that
would cause the offering of the Securities to be integrated with other
offerings.  The Company does not have any registration statement pending before
the Commission or currently under the Commission’s review and, except as set
forth on Schedule 2.1(dd), since September 1, 2008, the Company has not offered
or sold any of its equity securities or debt securities convertible into shares
of Common Stock.

(ee)

Sarbanes-Oxley Act

.  Except as set forth on Schedule 2.1(ee) hereto, the Company is in compliance
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and the rules and regulations promulgated thereunder,
that are effective and intends to comply with other applicable provisions of the
Sarbanes-Oxley Act, and the rules and regulations promulgated thereunder, upon
the effectiveness of such provisions.




(ff)

Dilutive Effect.  The Company understands and acknowledges that its obligation
to issue Conversion Shares upon conversion of the Series A-1 Shares in
accordance with this Agreement and the Certificate of Designation and its
obligations to issue the Warrant





12




--------------------------------------------------------------------------------

Shares upon the exercise of the Warrants in accordance with this Agreement and
the Warrants is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interest of other
stockholders of the Company.

(gg)

DTC Status.  The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program.  The name, address, telephone number, fax
number, contact person and email address of the Company’s transfer agent is set
forth on Schedule 2.1(gg) hereto.

Section 2.2

Representations and Warranties of the Purchasers.  Each of the Purchasers hereby
represents and warrants to the Company with respect solely to itself and not
with respect to any other Purchaser as follows as of the date hereof and as of a
Closing Date:

(a)

Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

(b)

Authorization and Power.  Each Purchaser has the requisite power and authority
to enter into and perform the Transaction Documents to which it is a party and
to purchase the Securities being sold to it hereunder.  The execution, delivery
and performance of the Transaction Documents by each Purchaser to which it is a
party and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate or partnership action, and no
further consent or authorization of such Purchaser or its Board of Directors,
stockholders, or partners, as the case may be, is required.  When executed and
delivered by the Purchasers, the applicable Transaction Documents to which it is
a party shall constitute valid and binding obligations of each Purchaser
enforceable against such Purchaser in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor's
rights and remedies or by other equitable principles of general application.

(c)

No Conflict.  The execution, delivery and performance of the Transaction
Documents by the Purchaser to which it is a party and the consummation by the
Purchaser of the transactions contemplated thereby and hereby do not and will
not (i) violate any provision of the Purchaser’s charter or organizational
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Purchaser is a party or by
which the Purchaser’s respective properties or assets are bound, or (iii) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Purchaser or by which any property or
asset of the Purchaser are bound or affected, except, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
the Purchaser’s ability to perform its obligations under the Transaction
Documents.  





13




--------------------------------------------------------------------------------

(d)

Acquisition for Investment.  Each Purchaser is purchasing the Securities solely
for its own account and not with a view to or for sale in connection with
distribution.  Each Purchaser does not have a present intention to sell any of
the Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
such Purchaser does not agree to hold the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with Federal and state securities laws applicable to such
disposition.  Each Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser's investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries as
it has deemed necessary or appropriate to conduct its due diligence
investigation.

(e)

Rule 144.  Each Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available.  Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act ("Rule 144"),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances.  Each Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.

(f)

General.  Each Purchaser understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Purchaser set forth herein in order to determine the
applicability of such exemptions and the suitability of such Purchaser to
acquire the Securities.  Each Purchaser understands that no United States
federal or state agency or any government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.  

(g)

No General Solicitation.  Each Purchaser acknowledges that the Securities were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.  Each
Purchaser, in making the decision to purchase the Securities, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.

(h)

Accredited Investor.  Each Purchaser is an “accredited investor” (as defined in
Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of





14




--------------------------------------------------------------------------------

the Exchange Act and such Purchaser is not a broker-dealer.  Each Purchaser
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.  

(i)

Certain Fees.  The Purchasers have not employed any broker or finder or incurred
any liability for any brokerage or investment banking fees, commissions,
finders' structuring fees, financial advisory fees or other similar fees in
connection with the Transaction Documents.

(j)

No Shorting.  No Purchaser has engaged in any Short Sales (as defined in
Regulation SHO) of any securities of the Company or instructed any third parties
to engage in any Short Sales of securities of the Company on its behalf prior to
the applicable Closing Date.  Each Purchaser covenants and agrees that it will
not be in a net short position (to be determined on a fully diluted, as
converted basis and without regard to any ownership blocker provisions contained
in the Certificate of Designation or other Transaction Documents) with respect
to the shares of Common Stock issued or issuable to it.

(k)

Independent Investment.  Except as may be disclosed in any filings by a
Purchaser with the Commission, no Purchaser has agreed to act with any other
holder of any Company securities for the purpose of acquiring, holding, voting
or disposing of the Securities purchased hereunder for purposes of Section 13(d)
under the Exchange Act, and each Purchaser is acting independently with respect
to its investment in the Securities.  The decision of each Purchaser to purchase
Securities pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or of its Subsidiaries which may have
been made or given by any other Purchaser or by any agent or employee of any
other Purchaser, and no Purchaser or any of its agents or employees shall have
any liability to any Purchaser (or any other person) relating to or arising from
any such information, materials, statements or opinions.

ARTICLE III

COVENANTS

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees:

Section 3.1

Securities Compliance.  The Company shall notify the Commission in accordance
with its rules and regulations, of the transactions contemplated by any of the
Transaction Documents, including filing a Form 8-K disclosing the transaction
and filing a Form D with respect to the Securities as required under Regulation
D, and shall take all other necessary action and proceedings as may be required
and permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Purchasers or subsequent holders.

Section 3.2

Registration and Listing.  The Company shall cause its Common Stock to continue
to be registered under Sections 12(b) or 12(g) of the Exchange Act, to comply





15




--------------------------------------------------------------------------------

in all respects with its reporting and filing obligations under the Exchange
Act, and to not take any action or file any document (whether or not permitted
by the Securities Act or the rules promulgated thereunder) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein.  The Company will take all action necessary to continue the listing or
trading of its Common Stock on the OTC Bulletin Board or other exchange or
market on which the Common Stock is trading.  Subject to the terms of the
Transaction Documents, the Company further covenants that it will take such
further action as the Purchasers may reasonably request, all to the extent
required from time to time to enable the Purchasers to sell the Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act.  Upon the
request of the Purchasers, the Company shall deliver to the Purchasers a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

Section 3.3

Inspection Rights.  Provided same would not be in violation of Regulation FD,
the Company shall permit, during normal business hours and upon reasonable
request and reasonable notice, each Purchaser or any employees, agents or
representatives thereof, so long as such Purchaser shall be obligated hereunder
to purchase the Series A-1 Shares or shall beneficially own any Conversion
Shares or Warrant Shares, for purposes reasonably related to such Purchaser's
interests as a stockholder, to examine the publicly available, non-confidential
records and books of account of, and visit and inspect the properties, assets,
operations and business of the Company and any Subsidiary, and to discuss the
publicly available, non-confidential affairs, finances and accounts of the
Company and any Subsidiary with any of its officers, consultants, directors, and
key employees.

Section 3.4

Compliance with Laws.  The Company shall comply, and cause each Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which would be reasonably likely to have a Material Adverse Effect.

Section 3.5

Keeping of Records and Books of Account.  The Company shall keep and cause each
Subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

Section 3.6

Reporting Requirements.  If the Commission ceases making the Company’s periodic
reports available via the Internet without charge, then the Company shall
furnish the following to each Purchaser so long as such Purchaser shall be
obligated hereunder to purchase the Securities or shall beneficially own
Securities:

(a)

Quarterly Reports filed with the Commission on Form 10-Q as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission;





16




--------------------------------------------------------------------------------

(b)

Annual Reports filed with the Commission on Form 10-K as soon as practical after
the document is filed with the Commission, and in any event within five (5) days
after the document is filed with the Commission; and

(c)

Copies of all notices, information and proxy statements in connection with any
meetings that are, in each case, provided to holders of shares of Common Stock,
contemporaneously with the delivery of such notices or information to such
holders of Common Stock.

Section 3.7

Other Agreements.  The Company shall not enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability to perform
of the Company or any Subsidiary under any Transaction Document.

Section 3.8

Use of Proceeds.  The net proceeds from the sale of the Securities hereunder
shall be used by the Company for working capital and general corporate purposes
and not to redeem any Common Stock or securities convertible, exercisable or
exchangeable into Common Stock, to repay any indebtedness for borrowed money, to
consummate any mergers, acquisitions or similar transactions with third parties,
or to settle any outstanding litigation.  Notwithstanding the foregoing, the
Company will use net proceeds at the First Closing to redeem outstanding Senior
Secured Convertible Promissory Notes held by Smithfield Fiduciary, if any, prior
to maturity.




Section 3.9

Certain Board Matters.




(a)

The Company shall reduce the size of its Board of Directors and take all steps
necessary or advisable to eliminate the classification of its Board of Directors
at the Company’s next annual meeting of shareholders (the “Annual Meeting”),
which is expected to occur in May or June 2009.

(b)

No later than the Annual Meeting, the Board of Directors shall amend and restate
its director compensation policy to provide, “Directors who are not our
executive officers or employees receive an annual cash fee of $20,000, payable
in equal quarterly installments on the first business day following the end of
the calendar quarter, and an annual grant of 25,000 restricted shares of our
common stock, which shall be made at the annual meeting of our stockholders and
shall vest at the next annual meeting of our stockholders. The chairperson of
our board of directors, if any, and the chairperson of our audit committee will
each receive an additional cash payment of $5,000 per year, payable in equal
quarterly installments.”

(c)

So long as a Purchaser owns at least 50% of the outstanding Series A-1 Shares,
the Nominating Committee of the Board will consider one nominee to serve as a
director of the Company proposed by such Purchaser; provided such nomination
complies with the procedures set forth in the Certificate, Bylaws and the
Company's Charter of the Nominating Committee; provided, further, that such
nominee qualifies as independent and a financial expert in accordance with the
rules of the SEC and the NYSE Alternext.

Section 3.10

Reporting Status.  So long as a Purchaser beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the Commission





17




--------------------------------------------------------------------------------

pursuant to the Exchange Act, and the Company shall not terminate its status as
an issuer required to file reports under the Exchange Act even if the Exchange
Act or the rules and regulations thereunder would permit such termination.  




Section 3.11

Disclosure of Transaction.  The Company shall issue a press release describing
the material terms of the transactions contemplated hereby (the “Press Release”)
on the day of a Closing but in no event later than one hour after such Closing;
provided, however, that if a Closing occurs after 4:00 P.M. Eastern Time on any
Trading Day, the Company shall issue the Press Release no later than 9:00 A.M.
Eastern Time on the first Trading Day following such Closing Date.  The Company
shall also file with the Commission a Current Report on Form 8-K (the “Form
8-K”) describing the material terms of the transactions contemplated hereby (and
attaching as exhibits thereto this Agreement, the form of Warrant, the Escrow
Agreement, the Joinder to Registration Rights Agreement, the Certificate of
Designation, the Series A Consent & Exchange Agreement, the Note Exchange
Agreement and the Press Release, as soon as practicable following a Closing Date
but in no event more than two (2) Trading Days following such Closing Date,
which Press Release and Form 8-K shall be subject to prior review and comment by
the Purchasers.  "Trading Day" means any day during which The New York Stock
Exchange shall be open for business.

Section 3.12

Disclosure of Material Information.  The Company covenants and agrees that
neither it nor any other person acting on its behalf has provided or will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

Section 3.13

Pledge of Securities.  The Company acknowledges that the Securities may be
pledged by a Purchaser in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Purchaser effecting a pledge of the Securities
shall be required to provide the Company with any notice thereof or otherwise
make any delivery to the Company pursuant to this Agreement or any other
Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Securities to such pledgee. At the Purchaser’s
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Securities may reasonably request in connection with a pledge
of the Securities to such pledgee by a Purchaser.

Section 3.14

Amendments.  The Company shall not amend or waive any provision of the
Certificate or Bylaws of the Company in any way that would adversely affect the
liquidation preferences, dividends rights, conversion rights, voting rights or
redemption rights of the Series A-1 Shares.

Section 3.15

Distributions.  So long as Series A-1 Shares or Warrants remain outstanding, the
Company agrees that it shall not (i) declare or pay any dividends or make any





18




--------------------------------------------------------------------------------

distributions to any holder(s) of Common Stock or (ii) purchase or otherwise
acquire for value, directly or indirectly, any Common Stock or other equity
security of the Company.

Section 3.16

Reservation of Shares.  So long as any of the Series A-1 Shares or Warrants
remain outstanding, the Company shall take all action necessary to at all times
have authorized and reserved for the purpose of issuance, one hundred percent
(100%) of the aggregate number of shares of Common Stock needed to provide for
the issuance of the Conversion Shares and the Warrant Shares.

Section 3.17

Transfer Agent Instructions.  The Company shall issue irrevocable instructions
to its transfer agent, and any subsequent transfer agent, to issue certificates,
registered in the name of each Purchaser or its respective nominee(s), for the
Conversion Shares and the Warrant Shares in such amounts as specified from time
to time by each Purchaser to the Company upon conversion of the Series A-1
Shares or exercise of the Warrants in the form of Exhibit G attached hereto (the
“Irrevocable Transfer Agent Instructions”).  Prior to registration of the
Conversion Shares and Warrant Shares under the Securities Act, all such
certificates shall bear the restrictive legend specified in Section 5.1 of this
Agreement.  The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 3.17 will be given by
the Company to its transfer agent and that the Conversion Shares and the Warrant
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the Joinder to
Registration Rights Agreement.  If a Purchaser provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that a public
sale, assignment or transfer of the Conversion Shares or the Warrant Shares may
be made without registration under the Securities Act or the Purchaser provides
the Company with reasonable assurances that the Conversion Shares or the Warrant
Shares can be sold pursuant to Rule 144 without any restriction as to the number
of securities acquired as of a particular date that can then be immediately
sold, the Company shall permit the transfer, and, in the case of the Conversion
Shares and the Warrant Shares, promptly instruct its transfer agent to issue one
or more certificates in such name and in such denominations as specified by such
Purchaser and without any restrictive legend.  The Company acknowledges that a
breach by it of its obligations under this Section 3.17 may cause irreparable
harm to the Purchasers by vitiating the intent and purpose of the transaction
contemplated hereby.  Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 3.17 will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 3.17, that the Purchasers shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

Section 3.18

Disposition of Assets.  So long as the Series A-1 Shares remain outstanding,
neither the Company nor any Subsidiary shall sell, transfer or otherwise dispose
of any of its properties, assets and rights including, without limitation, its
software and intellectual property, to any person except for sales of obsolete
assets and sales to customers in the ordinary course of business or with the
prior written consent of the holders of at least two-thirds (2/3rds) of the
Series A-1 Shares then outstanding.





19




--------------------------------------------------------------------------------

Section 3.19

Restrictions on Certain Issuances of Securities.  Except for (i) purchase money
security interests on equipment purchased or leased by the Company and (ii) any
liens on up to $1 million of the Company’s receivables in connection with any
line of credit, factoring arrangement or other similar financing arrangement in
connection with servicing the Company’s receivables, the Company shall not issue
any securities that rank pari passu or senior to the Series A-1 Shares without
the prior written consent of at least two-thirds (2/3rds) of the Series A-1
Shares outstanding at such time.

Section 3.20

Status of Dividends.  The Company covenants and agrees that (i) in no Federal
income tax return or claim for refund of Federal income tax or other submission
to the Internal Revenue Service (the “Service”) will the Company treat the
Series A-1 Shares other than as equity capital or the dividends paid thereon
other than as dividends paid on equity capital unless required to do so under
the Code, applicable regulations or published rulings or announcements, and no
deduction with respect to (a) the Series A-1 Shares or (b) any distribution with
respect to the Series A-1 Shares shall operate to jeopardize the availability to
Purchasers of the dividends received deduction provided by Section 243(a)(1) of
the Code or any successor provision, (ii) in no report to shareholders or to any
governmental body having jurisdiction over the Company or otherwise will it
treat the Series A-1 Shares other than as equity capital or the dividends paid
thereon other than as dividends paid on equity capital unless required to do so
by a governmental body having jurisdiction over the accounts of the Company or
by a change in generally accepted accounting principles required as a result of
action by an authoritative accounting standards setting body, and (iii) it will
take no action which would result in the dividends paid by the Company on the
Series A-1 Shares out of the Company’s current or accumulated earnings and
profits being ineligible for the dividends received deduction provided by
Section 243(a)(1) of the Code.  The preceding sentence shall not be deemed to
prevent the Company from designating the Preferred Stock as “Convertible
Preferred Stock” in its annual and quarterly financial statements in accordance
with its prior practice concerning other series of preferred stock of the
Company.  In the event that the Purchasers have reasonable cause to believe that
dividends paid by the Company on the Series A-1 Shares out of the Company’s
current or accumulated earnings and profits will not be treated as eligible for
the dividends received deduction provided by Section 243(a)(1) of the Code, or
any successor provision, the Company will, at the reasonable request of the
Purchasers of 51% of the outstanding Series A-1 Shares, join with the Purchasers
in the submission to the Service of a request for a ruling that dividends paid
on the Shares will be so eligible for Federal income tax purposes, at the
Purchasers’ expense.  In addition, the Company will reasonably cooperate with
the Purchasers (at Purchasers’ expense) in any litigation, appeal or other
proceeding challenging or contesting any ruling, technical advice, finding or
determination that earnings and profits are not eligible for the dividends
received deduction provided by Section 243(a)(1) of the Code, or any successor
provision to the extent that the position to be taken in any such litigation,
appeal, or other proceeding is not contrary to any provision of the Code,
applicable regulations or published rulings or announcements.  Notwithstanding
the foregoing, nothing herein contained shall be deemed to preclude the Company
from claiming a deduction with respect to such dividends if (i) the Code shall
hereafter be amended, or final Treasury regulations thereunder are issued or
modified, to provide that dividends on the Series A-1 Shares or Conversion
Shares should not be treated as dividends for Federal income tax purposes or
that a deduction with respect to all or a portion of the dividends on the Shares
is allowable for Federal income tax purposes, or (ii) in the absence of such an
amendment, issuance or modification and after a submission of a request for





20




--------------------------------------------------------------------------------

ruling or technical advice, the Service shall issue a published ruling or advise
that dividends on the Shares should not be treated as dividends for Federal
income tax purposes.  If the Service specifically determines that the Series A-1
Shares or the Conversion Shares constitute debt, the Company may file protective
claims for refund.

Section 3.21

Subsequent Financings.  

(a)

So long as any of the Series A-1 Shares remain outstanding, if, at any time
after a Closing Date, the Company enters into any sale, exchange (or other type
of distribution to) with any third party of Common Stock or any debt or equity
securities convertible, exercisable or exchangeable into Common Stock (a
“Subsequent Financing”) on terms more favorable than the terms governing the
Series A-1 Shares, then the Purchasers in their sole discretion may exchange the
Series A-1 Shares, valued at their Liquidation Preference Amount (as defined in
the Certificate of Designation), together with accrued but unpaid dividends
(which dividend payments shall be payable, at the sole option of the Purchasers,
in cash or in the form of the new securities to be issued in the Subsequent
Financing), for the securities issued or to be issued in the Subsequent
Financing.  The Company covenants and agrees to promptly notify in writing the
Purchasers of the terms and conditions of any such proposed Subsequent
Financing.

(b)

For purposes of this Agreement, a Permitted Financing (as defined hereinafter)
shall not be considered a Subsequent Financing.  A "Permitted Financing" shall
mean (i) securities issued (other than for cash) in connection with a merger,
acquisition, or consolidation, (ii) securities issued pursuant to the conversion
or exercise of convertible or exercisable securities issued or outstanding on or
prior to a Closing Date (so long as the conversion or exercise price in such
securities are not amended to lower such price and/or adversely affect the
Purchasers) or issued pursuant to this Agreement or the Note Exchange Agreement,
(iii) securities issued in connection with bona fide strategic license
agreements or other partnering arrangements so long as such issuances are not
for the purpose of raising capital, (iv) Common Stock issued or the issuance or
grants of options to purchase Common Stock pursuant to Company’s stock option
plans and employee stock purchase plans approved by the Company’s board of
directors, so long as such issuances in the aggregate do not exceed the number
of shares of Common Stock (or options to purchase such number of shares of
Common Stock) issuable pursuant to such plans as they existed on September 21,
2007, (v) any warrants issued to the financial advisor and/or their designees
for the transactions contemplated by this Agreement and the Note Exchange
Agreement, (vi) securities issued pursuant to a bona fide firm underwritten
public offering of the Company’s securities, (vii) the payment of liquidated
damages pursuant to the Registration Rights Agreement dated February 17, 2004
between the Company and the parties listed therein, and (viii) the issuance of
Common Stock upon the exercise or conversion of any securities described in
clauses (i) through (vii) above.

ARTICLE IV

CONDITIONS

Section 4.1

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities.  The obligation hereunder of the Company to close and issue and sell
the Securities to the Purchasers at a Closing is subject to the satisfaction or
waiver, at or before





21




--------------------------------------------------------------------------------

such Closing of the conditions set forth below.  These conditions are for the
Company's sole benefit and may be waived by the Company at any time in its sole
discretion.

(a)

Accuracy of the Purchasers’ Representations and Warranties.  The representations
and warranties of each Purchaser shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the applicable Closing Date, as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.

(b)

Performance by the Purchasers.  Each Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to the applicable Closing Date.

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(d)

Delivery of Purchase Price.  The Purchase Price for the Securities shall have
been delivered to the Company on the applicable Closing Date.

(e)

Delivery of Transaction Documents.  The Transaction Documents shall have been
duly executed and delivered by the Purchasers and, with respect to the Escrow
Agreement, the escrow agent, to the Company.

(f)

Series A Consent & Exchange Agreement. At or prior to the First Closing, the
transactions contemplated by the Series A Consent & Exchange Agreement shall
have been consummated.

(g)

Note Exchange Agreement.  At or prior to the First Closing, the transactions
contemplated by the Note Exchange Agreement shall have been consummated.

Section 4.2

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities.  The obligation hereunder of the Purchasers to purchase
the Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before the applicable Closing, of
each of the conditions set forth below.  These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.

(a)

Accuracy of the Company's Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects) as of
the date when made and as of the applicable Closing Date as though





22




--------------------------------------------------------------------------------

made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

(b)

Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Closing Date.

(c)

No Suspension, Etc.  Trading in the Company’s Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to or with the applicable Closing), and, at any time prior
to the applicable Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material adverse change in
any financial market which, in each case, in the judgment of such Purchaser,
makes it impracticable or inadvisable to purchase the Series A-1 Shares.

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(e)

No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(f)

Certificate of Designation of Rights and Preferences.  Prior to the First
Closing, the Certificate of Designation in the form of Exhibit B attached hereto
shall have been filed with the Secretary of State of Delaware.

(g)

Opinion of Counsel.  The Purchasers shall have received an opinion of counsel to
the Company, dated the date of the applicable Closing, substantially in the form
of Exhibit H hereto, with such exceptions and limitations as shall be reasonably
acceptable to counsel to the Purchasers.

(h)

Series A-1 Share Certificates and Warrants.  At or prior to the applicable
Closing, the Company shall have delivered to the Purchasers certificates
representing the Series A-1 Shares being acquired by the Purchasers at such
Closing (in such denominations as each





23




--------------------------------------------------------------------------------

Purchaser may request) and the Warrants (in such denominations as each Purchaser
may request).

(i)

Resolutions.  The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to the Purchasers (the "Resolutions").

(j)

Secretary's Certificate.  The Company shall have delivered to the Purchasers a
secretary's certificate, dated as of the applicable Closing Date, as to (i) the
Resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Certificate, (iii) the Bylaws, (iv) a certified
copy of the Certificate of Designation, each as in effect at such Closing, and
(v) the authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.

(k)

Officer's Certificate.  On the subject Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming the accuracy of
the Company's representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in this Section 4.2 as of such Closing Date (provided that, with respect
to the matters in paragraphs (d) and (e) of this Section 4.2, such confirmation
shall be based on the knowledge of the executive officer after due inquiry).

(l)

Joinder to Registration Rights Agreement.  As of the First Closing Date, the
Company shall have executed and delivered the Joinder to Registration Rights
Agreement to each Purchaser.

(m)

Material Adverse Effect.  No Material Adverse Effect shall have occurred at or
before the subject Closing Date.

(n)

Transfer Agent Instructions.  The Irrevocable Transfer Agent Instructions, in
the form of Exhibit I attached hereto, shall have been delivered to the
Company’s transfer agent.

(o)

No Indebtedness.  As of the First Closing, the Company shall not have any
outstanding indebtedness for borrowed money other than existing capital lease
obligations and trade payables entered into in the ordinary course of business
and consistent with past practice.

(p)

Escrow Agreement.  At the applicable Closing, the Company and the escrow agent
shall have executed and delivered the Escrow Agreement to each Purchaser.

(q)

Note Exchange Agreement.  At or prior to the First Closing, the transactions
contemplated by the Note Exchange Agreement shall have been consummated.

(r)

Series A Consent & Exchange Agreement. At or prior to the First Closing, the
transactions contemplated by the Series A Consent & Exchange Agreement shall
have been consummated.  





24




--------------------------------------------------------------------------------

ARTICLE V

CERTIFICATE LEGEND

Section 5.1

Legend.  Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or "blue sky"
laws):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE "SECURITIES") HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

The Company agrees to issue or reissue certificates representing any of the
Conversion Shares and the Warrant Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Conversion Shares or the
Warrant Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request, and provided the conditions set forth in this paragraph
shall have been met.  Such proposed transfer and removal will not be effected
until: (a) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that the registration of the
Conversion Shares or the Warrant Shares under the Securities Act is not required
in connection with such proposed transfer, (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Company with the Commission and has become effective under the Securities Act,
(iii) the Company has received other evidence reasonably satisfactory to the
Company that such registration and qualification under the Securities Act and
state securities laws are not required, or (iv) the holder provides the Company
with reasonable assurances that such security can be sold pursuant to Rule 144
under the Securities Act; and (b) either (i) the Company has received an opinion
of counsel reasonably satisfactory to the Company, to the effect that
registration or qualification under the securities or "blue sky" laws of any
state is not required in connection with such proposed disposition, (ii)
compliance with applicable state securities or "blue sky" laws has been
effected, or (iii) the holder provides the Company with reasonable assurances
that a valid exemption exists with respect thereto.  The Company will respond to
any such notice from a holder within three (3) business days.  In the case of
any proposed transfer under this Section 5.1, the Company will use reasonable
efforts to comply with any such applicable state securities or "blue sky" laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, (y) to take any action that would subject it to
tax or to the general service of process in any state where it is not then
subject, or (z) to comply with state securities or “blue sky” laws of any state
for which registration by coordination is unavailable to the Company.  The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section





25




--------------------------------------------------------------------------------

of this Agreement.  Whenever a certificate representing the Conversion Shares or
the Warrant Shares is required to be issued to a Purchaser without a legend, in
lieu of delivering physical certificates representing the Conversion Shares or
the Warrant Shares, provided the Company's transfer agent is participating in
the Depository Trust Company ("DTC") Fast Automated Securities Transfer program,
the Company shall use its best efforts to cause its transfer agent to
electronically transmit the Conversion Shares or the Warrant Shares to a
Purchaser by crediting the account of such Purchaser's Prime Broker with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system (to the extent
not inconsistent with any provisions of this Agreement).

ARTICLE VI

INDEMNIFICATION

Section 6.1

General Indemnity.  The Company agrees to indemnify and hold harmless the
Purchasers (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchasers as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein.  Each Purchaser severally but not jointly agrees to indemnify and hold
harmless the Company and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as result of
any inaccuracy in or breach of the representations, warranties or covenants made
by such Purchaser herein.  The maximum aggregate liability of each Purchaser
pursuant to its indemnification obligations under this Article VI shall not
exceed the portion of the Purchase Price paid by such Purchaser hereunder.

Section 6.2

Indemnification Procedure.  Any party entitled to indemnification under this
Article VI (an "indemnified party") will give written notice to the indemnifying
party of any matter giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article VI except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice.  In case any such action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with respect
to such action, proceeding or claim (in which case the indemnifying party shall
be responsible for the reasonable fees and expenses of one separate counsel for
the indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party.  In the event that the indemnifying party
advises an indemnified party that it will not contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense),





26




--------------------------------------------------------------------------------

then the indemnified party may, at its option, defend, settle or otherwise
compromise or pay such action or claim.  In any event, unless and until the
indemnifying party elects in writing to assume and does so assume the defense of
any such claim, proceeding or action, the indemnified party's costs and expenses
arising out of the defense, settlement or compromise of any such action, claim
or proceeding shall be losses subject to indemnification hereunder.  The
indemnified party shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the indemnified party which relates to such action or
claim.  The indemnifying party shall keep the indemnified party fully apprised
at all times as to the status of the defense or any settlement negotiations with
respect thereto.  If the indemnifying party elects to defend any such action or
claim, then the indemnified party shall be entitled to participate in such
defense with counsel of its choice at its sole cost and expense.  The
indemnifying party shall not be liable for any settlement of any action, claim
or proceeding effected without its prior written consent.  Notwithstanding
anything in this Article VI to the contrary, the indemnifying party shall not,
without the indemnified party's prior written consent, settle or compromise any
claim or consent to entry of any judgment in respect thereof which imposes any
future obligation on the indemnified party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
indemnified party of a release from all liability in respect of such claim.  The
indemnification obligations to defend the indemnified party required by this
Article VI shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the indemnified party shall
refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification.  The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the indemnified party against the indemnifying party or
others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.  No indemnifying party will be liable to the indemnified
party under this Agreement to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the indemnified party’s breach of
any of the representations, warranties or covenants made by such party in this
Agreement or in the other Transaction Documents.

ARTICLE VII

MISCELLANEOUS

Section 7.1

Fees and Expenses.  Each party shall pay the fees and expenses of its advisors,
counsel, accountants and other experts, if any, and all other expenses, incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company shall pay all
actual and reasonable attorneys' fees and expenses (including disbursements and
out-of-pocket expenses) incurred by the Purchasers in connection with (i) the
preparation, negotiation, execution and delivery of the Transaction Documents
and the transactions contemplated thereunder, including disbursements and
out-of-pocket expenses and (ii) any amendments, modifications or waivers of this
Agreement or any of the other Transaction Documents.  In addition, the Company
shall pay all reasonable fees and expenses incurred by the Purchasers in
connection with the enforcement of





27




--------------------------------------------------------------------------------

this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys' fees and expenses.    

Section 7.2

Specific Performance; Consent to Jurisdiction; Venue.

(a)

The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent or cure breaches of
the provisions of this Agreement or the other Transaction Documents and to
enforce specifically the terms and provisions hereof or thereof, this being in
addition to any other remedy to which any of them may be entitled by law or
equity.

(b)

The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in New York County, New
York, and the parties irrevocably waive any right to raise forum non conveniens
or any other argument that New York is not the proper venue.  The parties
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York.  The Company and each Purchaser consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing in this Section 7.2 shall affect or limit any right to
serve process in any other manner permitted by law.  The Company and the
Purchasers hereby agree that the prevailing party in any suit, action or
proceeding arising out of or relating to the Securities, this Agreement or the
other Transaction Documents, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party.  The parties hereby waive all rights
to a trial by jury.

Section 7.3

Entire Agreement; Amendment.  This Agreement and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein.  No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the holders of at least a majority of the Series A-1 Shares then
outstanding.  No such amendment shall be effective to the extent that it applies
to less than all of the holders of the Series A-1 Shares then outstanding.  No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the parties to the
Transaction Documents or holders of Series A-1 Shares, as the case may be.

Section 7.4

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business





28




--------------------------------------------------------------------------------

day during normal business hours where such notice is to be received) or (b) on
the second business day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur.  The addresses for such
communications shall be:

If to the Company:

Glowpoint, Inc.

225 Long Avenue

Hillside, New Jersey 07205

Attention: Chief Executive Officer

Tel. No.: (312) 235-3888

Fax No.:  (973) 391-1901




with copies (which copies

shall not constitute notice

to the Company) to:

General Counsel

Glowpoint, Inc.

Hillside, New Jersey 07205

Tel. No.: (312) 235-3888 x2087

Fax No.:  (973) 565-1272

and

Gibbons P.C.

One Gateway Center

Newark, New Jersey 07102

Attn: Frank Cannone, Esq.

Tel. No.: (973) 596-4500

Fax No.:  (973) 596-0545







If to any Purchaser:

At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A or as specified in
writing by such Purchaser with copies to:




Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attention: Christopher S. Auguste, Esq.

Tel. No.: (212) 715-9100

Fax No.: (212) 715-8000




Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.

Section 7.5

Waivers.  No waiver by either party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the





29




--------------------------------------------------------------------------------

exercise of any such right accruing to it thereafter.  No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any of the Transaction Documents unless the same
consideration is also offered to all of the parties to the Transaction
Documents.  This provision constitutes a separate right granted to each
Purchaser by the Company and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

Section 7.6

Headings.  The article, section and subsection headings in this Agreement are
for convenience only and shall not constitute a part of this Agreement for any
other purpose and shall not be deemed to limit or affect any of the provisions
hereof.

Section 7.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns.  After the Closing, the
assignment by a party to this Agreement of any rights hereunder shall not affect
the obligations of such party under this Agreement.  Subject to Section 5.1
hereof, the Purchasers may assign the Securities and its rights under this
Agreement and the other Transaction Documents and any other rights hereto and
thereto without the consent of the Company.

Section 7.8

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

Section 7.9

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

Section 7.10

Survival.  The representations and warranties of the Company and the Purchasers
shall survive the execution and delivery hereof and each Closing until the
second anniversary of such Closing Date, except the agreements and covenants set
forth in Articles I, III, V, VI and VII of this Agreement shall survive the
execution and delivery hereof and the applicable Closing hereunder.

Section 7.11

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  

Section 7.12

Publicity.  The Company agrees that it will not disclose, and will not include
in any public announcement, the names of the Purchasers without the consent of
the Purchasers, which consent shall not be unreasonably withheld or delayed, or
unless and until such disclosure is required by law, rule or applicable
regulation, including without limitation any disclosure pursuant to the
Registration Statement (as defined in the Joinder to Registration Rights
Agreement), and then only to the extent of such requirement.





30




--------------------------------------------------------------------------------

Section 7.13

Severability.  The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

Section 7.14

Further Assurances.  From and after the date of this Agreement, upon the request
of the Purchasers or the Company, the Company and each Purchaser shall execute
and deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement and the other Transaction Documents.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








31




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.




 

GLOWPOINT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

  

 

Title:

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:














--------------------------------------------------------------------------------







EXHIBIT A




LIST OF PURCHASERS




Names and Addresses

 

Investment Amount and Number of

Series A-1 Shares and Warrants Purchased








i


